DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "said sensor guard" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “said sensor guard” is interpreted as including all the features recited in claim 53.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 45-50 and 56-60 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017143 to Clark (hereinafter Clark).
Regarding independent claim 45, Clark discloses a multi-parameter sonde (Fig. 41, indicator apparatus 4100) comprising:
a plurality of sensors (elements 4104, 4108), including at least one cleanable conductivity sensor (chemical indicators 4144 include one or more cleaning elements, at least para. 0199), wherein each sensor comprises:
a substantially planar distal sensing end formed from (elements 4104 and 4108 have a substantially planar distal sensing end): a vertex region (inner portion of 4104 or 4108); a first inner end edge extending from said vertex region to a first inner end point (side surface of 4104 or 4108); a second inner end edge extending from said vertex region to a second inner end point (opposite side surface of 4104 or 4108), wherein said first inner end edge and said second inner end edge extend in directions to define a vertex angle (inner surface of 4104 or 4108); and an outer end edge that extends between said first inner end point and said second inner end point (outer surface of 4104 or 4108);
a first flat-faced inner surface that terminates at said first inner end edge (legs of receivers 4116); 
a second flat-faced inner surface that terminates at said second inner end edge (other legs of receivers 4116);
wherein said distal sensing end forms a portion of a circle (apparatus 4100 is circular); wherein in combination, each of said first and second flat-faced inner surface of a sensor are adjacent with another sensor first or second flat- faced inner surface to form a single continuous sensing surface having a continuous outer circumference in a single plane (apparatus 4100 has a plurality of elements 4104 and 4108 forming a continuous sensing surface) with less than 1 mm separation distance between adjacent sensors.
Illustrated below is Fig. 41 of Clark, marked and annotated, for the Applicant’s reference. 

    PNG
    media_image1.png
    742
    1013
    media_image1.png
    Greyscale

Clark fails to teach that the separation distance between adjacent sensors is less than 1 mm.
However, as clearly illustrated in Fig. 41 of Clark, the replaceable elements 4104 and 4108 when mounted on holders 4112 appear to be in contact with each other and therefore Clark at least suggests that the separation distance between adjacent sensors is less than 1 mm.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark so that the separation distance between adjacent sensors is less than 1 mm, as suggested by Clark.  This would have been done to provide an almost planar surface for the indicator apparatus.
  Regarding claim 46, by the same reasoning above with respect to claim 45, Clark teaches wherein adjacent sensors are separated by less than 0.5 mm.
Regarding claim 47, Clark discloses wherein each of said sensor outer edge is a portion of a circle to form said continuous outer circumference that is a circle (Fig. 41, apparatus 4100).
Regarding claim 48, Clark discloses wherein each of said sensor vertex angle is greater than or equal to 30° and less than or equal to 180° (Fig. 41).
Regarding claim 49, Clark discloses wherein each of said sensor vertex region comprises a notch (Fig. 41, tab 4120).
Regarding claim 50, Clark discloses wherein said sensor notches in combination form an orifice to receive a rotatable drive shaft in a tight-fit configuration (Fig. 41, elements 4104 when engaged form an orifice where drive shaft is located).  
Regarding claim 56, Clark discloses wherein the distal sensing end is free of crevasses or recess features that result in biological growth and fowling during use (Fig. 41).
Regarding claim 57, Clark discloses wherein the one or more sensors additional to the cleanable conductivity sensor are selected from the group consisting of: a dissolved oxygen sensor, oxygen-reduction potential sensor, pH sensor, pressure sensor, turbidity sensor, ion sensor, temperature sensor, and sensor blank (indicators detect oxygen, at least para. 0078, 0231).
Regarding claim 58, Clark discloses wherein each of said first inner end edge and said second inner end edge each extend a radial distance from said vertex region (Fig. 41, 1st and 2nd inner end edges extend in a radial distance).  
Clark fails to teach that said radial distance is selected from a range that is greater than or equal to 1 cm and less than or equal to 20 cm.
However, the indicator apparatus taught by Clark is analogous to the claimed multi-parameter sonde and thus it is obvious that both devices will have similar dimensions.  Accordingly, Clark at least suggest that said radial distance is selected from a range that is greater than or equal to 1 cm and less than or equal to 20 cm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark so said radial distance is selected from a range that is greater than or equal to 1 cm and less than or equal to 20 cm.  This would have been done to provide an apparatus having appropriate dimensions for its particular purpose.
Regarding claim 59, Clark fails to disclose wherein each of said distal sensing end has a cleanable surface area that is greater than or equal to 1 cm2 and less than or equal to 20 cm2.
However, as noted above with respect to claim 58, both devices are analogous and therefore their dimensions are similar.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark so that each of said distal sensing end has a cleanable surface area that is greater than or equal to 1 cm2 and less than or equal to 20 cm2.  This would have been done to provide an apparatus having appropriate dimensions for its particular purpose.
Regarding claim 60, Sonde discloses each sensor having a proximal end separated by a sensor longitudinal length from said distal sensing end, wherein each of said sensors are connected to a base at said proximal end (Fig. 41, elements 4104 and 4108 are connected to base illustrated in center of apparatus 4100).

Claim(s) 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of US 2011/0273165 to Palassis et al. (hereinafter Palassis).
Regarding claim 51, Clark fails to disclose a wiper operably connected to said rotatable drive shaft and in rotatable contact with said single continuous sensing surface for cleaning a sensor portion of said single continuous sensing surface during use and a cleanable surface area of said cleanable conductivity sensor.  
In the same field of endeavor, Palassis discloses a sonde 500 having a plurality of sensors and a brush 524 (wiper) for cleaning the sensors (Fig. 14 and at least para. 0022).  The brush 524 is in rotatable contact with a cleaning surface and cleans a sensor portion (sensors 510, 512, 518 and 100).  Therefore, Palassis teaches a wiper operably connected to said rotatable drive shaft and in rotatable contact with said single continuous sensing surface for cleaning a sensor portion of said single continuous sensing surface during use and a cleanable surface area of said cleanable conductivity sensor.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark as taught by Palassis and this would have been done to provide a device for continuously cleaning the surface of the sensors, as taught by Palassis at least at para. 0022.
Regarding claim 53, Clark fails to disclose a sensor guard having a plurality of openings to surround said distal sensing end.
In the same field of endeavor, Palassis discloses that the probe 100 includes a sensor 114 housed within the housing 118 (at para. 0023).  That is, the housing 118 corresponds to a sensor guard.  Therefore, Palassis discloses a sensor guard having a plurality of openings to surround said distal sensing end (Fig. 14 and para. 0023).   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark as taught by Palassis.  This would have been done to provide and enclosure that permits access to the sensors while at the same time protecting the sensors from the environment. 

Allowable Subject Matter
Claim 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:       
Regarding dependent claim 52, the prior art of record fails to teach or suggest wherein said wiper comprises: a central body having a downward-facing surface and an upward facing surface; a lower wiper connected to said downward-facing surface for rotatably contacting said sensor portion of said single continuous sensing surface; an upper wiper connected to said upward-facing surface for rotatably contacting a downward-facing surface of said sensor guard; and wherein said lower wiper has a lateral dimension that corresponds to an outer fin separation distance and said upper wiper has a lateral dimension to rotatably contact substantially all of said sensor guard downward-facing surface.
Regarding dependent claim 54, the prior art of record fails to teach or suggest wherein said cleanable conductivity sensor comprises an outer fin extending from said distal sensing end and positioned adjacent to at least a portion of said outer end edge to define a conductivity measurement cell volume.
Regarding claim 55, the prior art of record fails to teach or suggest an inner fin extending from said distal sensing end, wherein said outer fin and said inner fin are separated from each other by a fin separation distance to define said conductivity measurement cell volume.  
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858